DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 5/13/2019, claims 1, 4 and 6-8 have been amended. Claims 11-20 have been added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statment
The Information Disclosure Statements dated 05/13/2019 is acknowledged and the cited references have been considered in this examination.
Reasons For Allowance
	The following is the examiner’s statement of reasons for allowance. 
The two references, Thiesen and Shastry, are the closest prior art of record.
Thiesen (US 2008/0129147) reference disclose systems, devices and methodologies for harvesting power from environmentally induced vibrations. Piezoelectric devices and structures are disclosed that may be employed in combination with electro-magnetic or capacitive elements to enhance the power harvesting capabilities of the piezoelectric devices. The electromagnetic and capacitive elements may be used to assist in maintaining system mechanical resonance in order to maximize energy harvesting 
But both references and any prior art of record, do not disclose or suggest the following Claim 1 limitations: “… a motion energy harvesting circuit, comprising: a power generation module … wherein the energy storage module is respectively connected to the low-frequency motion energy harvesting module and the high-frequency motion energy harvesting module and configured to store electrical energy, and the motion switching module is configured to monitor a human body motion state, and controlling the switching between an operation of the low-frequency motion energy harvesting module and an operation of the high-frequency motion energy harvesting module according to the human body motion state, to respectively charge the energy storage module ….” in combination with the remaining claims elements as set forth in Claim 1 and its depending claims 2-20. Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YALKEW FANTU/
Primary Examiner, Art Unit 2859